Citation Nr: 0025497	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






REMAND

The veteran served on active duty from July 1961 to July 
1963.  He appeals to the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Roanoke, Virginia RO 
which denied service connection for a low back disability.  

In July 2000, the veteran informed the Board that he had 
moved to Florida.  In August 2000, the Board sent him a 
letter asking him to clarify whether he wanted a Board 
hearing.  He responded in September 2000, indicating that he 
wanted a hearing before a Board member sitting at the St. 
Petersburg, Florida RO (i.e., Travel Board hearing).  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (1999).  

Accordingly, the case is remanded for the following action:

The RO should take appropriate steps to 
have the veteran scheduled for a Travel 
Board hearing at the St. Petersburg, 
Florida RO.  After the hearing is 
conducted, the case should be returned to 
the Board in accordance with appellate 
procedures.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


